Citation Nr: 0712578	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-19 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right and left knees, secondary to the 
veteran's service-connected left ankle condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
degenerative joint disease of the right and left knees.


FINDINGS OF FACT

1.  Service connection is in effect for a left ankle chip 
fracture at zero percent from October 19, 1961, and for 
degenerative joint disease of the left ankle, secondary to 
the chip fracture, from August 28, 2001, at 10 percent.

2.  The veteran's degenerative joint disease of the right and 
left knees is due to his service connected ankle 
disabilities.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the right and left knee have been met.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
degenerative joint disease of the right and left knees, which 
represents a complete grant of the benefits sought on appeal.  
See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, no 
discussion of VA's duties to notify and assist is required.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary 
service connection also may be found where a service-
connected disability aggravates another condition.

The veteran has asserted claims for service connection for 
degenerative joint disease of the right and left knees, as 
secondary to his service-connected left ankle condition.  He 
maintains that he has sustained these disabilities as a 
result of an uneven gait caused by his left ankle injury.  At 
his January 2007 Board hearing, the veteran testified that he 
started having problems with his knees in the 1970s and wore 
knee braces.

Service medical records reflect that the veteran suffered a 
sprained left ankle with apparent chip fractures in May 1958.  
Service connection is in effect for his left ankle chip 
fracture at zero percent from October 19, 1961, and for 
degenerative joint disease of his left ankle, secondary to 
the chip fracture, at 10 percent since from August 28, 2001.  

Post-service medical records reflect that the veteran 
initially sought treatment for his right and left knee 
disabilities in October 1995.  An x-ray study at that time 
showed almost complete obliteration of the medial joint of 
the left knee.  The same physician diagnosed mild to moderate 
arthritis of the left knee in August 1998.  The following 
month, the veteran underwent an MRI of the left knee.  The 
impressions included very extensive degenerative changes 
about the knee; evidence of intra-substance degeneration, 
maceration and complex tear of the medical meniscus; possible 
small vertical non-displaced tear of the anterior horn of the 
lateral meniscus; and lobulated areas of signal void in the 
small popliteal cyst suggesting calcification.

In 2002, the veteran sought treatment from Charles Johnson, 
M.D., an orthopedist and knee surgeon.  Dr. Johnson found 
complete joint space collapse in both the veteran's knees and 
prescribed Synvisc injections.  Throughout these treatments, 
Dr. Johnson counseled the veteran that total knee replacement 
was the only other option for relief.  In November 2002, Dr. 
Johnson opined that it was at least as likely as not that the 
veteran's in-service ankle injury caused his current knee 
problems, due to the alteration of his gait pattern for many 
years.  The veteran has since had total replacements in both 
his knees.  

The veteran was afforded two VA examinations in connection 
with these claims.  In December 2001, the examiner found 
crepitation on motion of both knees and a varus deformity of 
the knees.  X-ray study showed mild to moderate degenerative 
joint disease of the left ankle and severe degenerative joint 
disease of both knees with varus deformity.  A clear opinion 
regarding the etiology of the knee problems was not 
expressed.  

The second examination report, dated in March 2003, reflects 
a diagnosis of osteoarthritis of both knees related to 
occupation and aging.  This examiner attributed the veteran's 
knee disability to a 30-year job that "required significant 
walking and climbing which are stressful on his ankle and on 
the knees."  

The veteran has challenged this opinion, citing as erroneous 
the examiner's characterization of his employment.  At the 
January 2007 hearing, the veteran reported that his job as an 
engineer kept him seated at his desk "98 percent of the 
time."  It did not require him to regularly climb ladders or 
engage in otherwise stressful physical activity, as the 
examiner had noted.  In light of the foregoing, the Board 
finds the March 2003 examiner's evaluation as to the etiology 
of the veteran's knee disability not probative because it is 
predicated on an inaccurate background. 

Accordingly, there remains only a favorable medical opinion 
addressing the veteran's claims.  In view of Dr. Johnson 
opinion linking the veteran's knee disability to his service 
connected disability, a basis upon which to grant service 
connection has been presented, and the appeal is granted.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the right and left knee is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


